Citation Nr: 0925324	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

When the Veteran filed his application for benefits in 
November 2007, he reported that he had been receiving 
treatment for hearing loss and tinnitus at the VA Medical 
Center (VAMC) in Fayetteville, Arkansas and the VA Community 
Based Outpatient Clinic (CBOC) in Mt. Vernon, Missouri since 
January 1997.  It does not appear that the agency of original 
jurisdiction (AOJ) has made efforts to obtain those records.  
Because the missing reports could contain information that 
bears on the outcome of the Veteran's appeal, efforts should 
be made to procure them.  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

In a written statement dated in November 2007, the Veteran 
reported that he had told care providers about his hearing 
loss and tinnitus "[e]very year for the past many years 
during my yearly physicals."  Presently, there are no 
reports of "yearly physicals" in the claims file.  
Additional development is required.  38 C.F.R. § 3.159(e)(2).

The Veteran was examined for VA compensation purposes in 
April 2008.  After examining the Veteran, and reviewing his 
history, the examiner concluded that she could not offer an 
opinion with respect to the etiology of the Veteran's hearing 
loss "without resort to mere speculation."

The Board does not require that a medical opinion be 
expressed with absolute certainty.  By its very nature, a 
medical opinion is just that-an opinion-and involves an 
element of speculation, tempered by the examiner's expertise 
and experience.  All that is required of the examiner is that 
he or she offer an opinion, grounded in his or her best 
medical judgment, as to whether-based on the available 
evidence and general principles of medicine-it is at least 
as likely as not (i.e., it is 50 percent or more probable) 
that the Veteran's disabilities can be attributed to service.  
Because the opinion obtained in April 2008 is not stated in 
those terms, the Board will return the case for a new 
examination.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide a release for 
records of the "yearly physicals" to which 
he referred in his statement of November 
2007, and to identify, and provide releases 
for (where necessary), any other care 
providers who might possesses new or 
additional evidence pertinent to the claims 
here on appeal.  If he provides adequate 
identifying information, and the necessary 
release(s), assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

2.  Obtain copies of records of the Veteran's 
reported treatment for hearing loss and 
tinnitus at the VAMC in Fayetteville, 
Arkansas and the VA CBOC in Mt. Vernon, 
Missouri since January 1997, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

3.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an audiometric 
examination.  After reviewing the claims 
file, obtaining a detailed history from the 
Veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer an 
opinion, based on his or her best medical 
judgment, as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the Veteran's current 
hearing disability and/or tinnitus can be 
attributed to service, to include any in-
service exposure to noise.  A complete 
rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

